Citation Nr: 0303801	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  98-03 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

As a preliminary matter, the Board notes that, in an 
unappealed July 1959 rating decision, the RO denied service 
connection for a nervous condition, then diagnosed as 
schizophrenic reaction.  The veteran was notified of that 
decision and apprised of his appellate rights, but he did not 
appeal the decision and it became final.  Subsequently, his 
psychiatric disorder has since been variously diagnosed as 
major depression, dysthymia and post-traumatic stress 
disorder (PTSD).  The issue currently before the Board is 
service connection for PTSD, which is a new mental disorder; 
hence, a new claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) (a claim based on the diagnosis of a new mental 
disorder states a new claim when the new disorder has not 
been diagnosed and considered at the time of the prior 
claim).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The evidence does not establish that the veteran engaged 
in combat with the enemy, was a prisoner of war, or was the 
subject of an in-service personal assault; although there is 
medical evidence showing treatment for or symptomatology 
associated with PTSD, a definitive diagnosis of PTSD, based 
on examination of the veteran and review of the record, has 
not been made; and the veteran has identified no stressors 
that could be verified.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 
1154, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304(f), 
3.326(a) (1996 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in December 1996, July 1997, October 2000, April 2001, and 
September 2002, describing what VA would do to assist the 
veteran, the evidence the veteran needed to provide, and the 
evidence the VA had, and a February 1998 Statement of the 
Case, May 1998, April 1999, September 1999, March 2000, and 
October 2002 Supplemental Statements of the Case, provided to 
both the veteran and his representative, provided notice to 
the veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  Also, the 
veteran testified at a personal hearing held at the RO in 
September 1998.  Hence, no further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  

The veteran contends, in correspondence and in testimony he 
presented at his personal hearing, that he has PTSD as a 
result of his active duty service.  However, despite requests 
for him to do so, to include testimony presented during his 
personal hearing, he has not alleged any stressor that can be 
verified in support of his claimed PTSD.  

The veteran's military discharge certificate shows that he 
served in the Army from September 1955 to December 1957, to 
include one year and almost four months overseas duty.  His 
military occupational specialty was in armor, specifically 
with heavy weapons.  He received no awards or decorations; 
claimed no personal assault while in service; and was not a 
prisoner of war; however, he does claim in-service treatment 
for nervousness.  

The veteran's service medical records do not show complaints, 
symptomatology, treatment, or history of any psychiatric 
disorder.  Also, nowhere in those records is there any 
indication that he was the subject of a personal assault or a 
prisoner of war.  

The earliest indication of any treatment for a psychiatric 
disorder following the veteran's separation from active duty 
is when he was admitted, by commitment, to Columbus State 
Hospital, in June 1959, with a diagnosis of schizophrenia.  
In April 1965, he was voluntarily admitted to a private 
medical facility and treated for sociopathic type personality 
disorder and depressive reaction.  VA hospitalization from 
December 1989 to January 1990 was for alcoholic gastritis 
with esophagitis; acute bronchitis; alcohol dependency, and 
major depression.  His VA outpatient treatment records for 
October 1989 to April 1990 show that he was seen for 
complaints of depression.  VA outpatient clinic record for 
March 1990 shows that he was treated for severe depression.  

VA outpatient VA outpatient treatment records for May 1990 to 
February 2000 show that the diagnosis of severe depression 
was chanted to major depression in December 1990.  In August 
1994, PTSD was diagnosed.  In January 1996, he was 
complaining of sleep disturbance, nightmares, and memory 
problems; the diagnosis was PTSD.  In January 1997, he was 
seen for complaints of feeling depressed and daily alcohol 
abuse, with poor sleep.  PTSD noted in March 1998.

In response for the veteran's military personnel records, the 
National Personnel Records Center informed VA in March 1997 
that those records had been destroyed in a 1973 fire that had 
occurred at the Center.  The record shows that the veteran 
underwent a VA fee basis psychiatric evaluation in April 
1997; however, multiple searches of the record by VA has 
failed to find the examination report and has been determined 
lost.  In June 1997, the veteran was scheduled for a VA 
psychiatric examination, but he failed to appear at the 
appointed place and time.  

In September 1997, the veteran underwent VA psychiatric 
evaluation, during which he related serving on active duty in 
Korea during peacetime and that he had not participated in 
combat.  The most stressful event in the military was 
"different things we did that bother me.  We treated 
civilians awful, awfully bad."  He related seeing a boy 
steal a gas can to which a grenade was tied and the grenade 
went off burning the boy.  He remembered that the boy 
screamed and screamed.  Also, he claimed that he was 
stationed close to the 38th parallel, where he heard of 
people being killed.  Following psychiatric examination, the 
diagnoses included major depressive disorder, recurrent, and 
alcohol dependence, in remission, long-term.  The examiner 
offered that the veteran has a history of serious 
psychopathology requiring multiple hospitalizations 
compounded by a history of substance abuse, with some limited 
report of symptoms that can be interpreted as part of PTSD 
illness, but he is not endorsing full symptom criteria.  

In September 1998, the veteran presented testimony at a 
personal hearing held at the RO, during which he related he 
was a rifleman in a machine gun squad while in Korea; that he 
was stationed close to the 38th parallel and his duties 
included guard duty.  He reiterated his account of the boy 
stealing a boobytrapped gas can and that he thought the 
military was very hard on Korean civilians.  

In April 2001, VA received copies of the veteran's Social 
Security Administration records, comprised of both VA and 
private records, many of which are copies of records already 
in the veteran's file.  It was the Social Security 
Administrative Law Judge's decision that, as of April 1990, 
the veteran was entitled to a period of disabiity, commencing 
December 1985.  The decision was based on medical evidence 
showing major depression, osteoarthritis of the knee, 
respiratory disease, a hiatal hernia, and a history of 
alcohol abuse.  

The Board notes that, in order to establish service 
connection, the evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110.  If 
a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  See 38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f).  Amendments to those criteria were 
presented in June 1999, with the effective dated made 
retroactive to March 7, 1997.  Prior to June 18, 1999, to 
establish service connection for PTSD, the record must 
include a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996).  
Effective June 18, 1999, service connection for PTSD must 
include medical evidence diagnosing the condition, a link, 
established by medical evidence between the current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000).  The most notable change being that a "clear" 
diagnosis was no longer required.  However, the requirement 
for credible supporting evidence of a claimed stressor did 
not change.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App.  60, 66 (1993).  
If it is determined through military citations or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

In the veteran's case, there is no indication of any 
complaints or symptomatology of any chronic, acquired nervous 
disorder while he was in military service.  Likewise, there 
is no indication in his military records that he was a 
prisoner of war or subject of a personal assault in service, 
nor does he so allege.  The earliest medical evidence of a 
psychiatric disorder, then diagnosed as schizophrenia, is not 
shown until nineteen months after his was separated from 
active duty service.  Subsequently, the veteran's psychiatric 
disorder has been variously diagnosed as major depression, 
dysthymia, with some symptomatology that can be attributable 
to PTSD.  However, on review of the record and medical 
evaluation specifically to determine the presence of PTSD, 
such was not diagnosed.  Further, nowhere in the medical 
records is there any competent medical opinion of a nexus, or 
link, between the veteran's current symptomatology and a 
nexus, or link, to verified in-service stressors.  

In the veteran's case, his certificate of service discharge 
shows that he served his entire active military service 
during peacetime.  The same record shows that he served 
almost sixteen months overseas.  However, the record is 
deplete of any him receiving any awards or decorations.  He 
claims he served as a rifleman in a machine gun squad while 
stationed in Korea.  In as much as his service personal 
records are not available (through no fault of the veteran) 
and his testimony is consistent with service in that area, 
the Board will not dispute that his peacetime military 
service included service in Korea.  However, by his own 
admission, he did not participate in any combat.  The only 
strssor alleged is his feelings that our military personnel 
in Korea mistreated civilians.  Despite numerous requests to 
present specific stressors that could be verified, he has 
been unable to do so, other than recounting an incident where 
he alleged that a civilian boy stole a boobytrapped gas can.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that, although the veteran has 
been treated for his psychiatric disorder, including some 
symptoms that can be attributed to PTSD, on VA psychiatric 
examination specifically to determine a diagnosis of PTSD, 
that disorder was not found.  Under the criteria effective 
prior to March 1997, a clear diagnosis of the condition was 
necessary.  Since March 1997, a "clear" diagnosis is no 
longer required but there is still the requirement for 
credible supporting evidence of a claimed stressor, which has 
not been shown in the veteran's case, to which there is a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed stressor actually occurred.  Under 
the circumstances, in the absence of independent 
corroboration of an identified in-service stressor, even if 
there were medical opinion of symptoms of PTSD and a link 
between those symptoms and the alleged stressor, the criteria 
for service connection for PTSD would not be met.  Further, 
he has not had combat service; been a prisoner of war; or 
subject of a personnel assault while in service; nor has he 
alleged any of those situations.  

While the veteran may well believe that he has PTSD, or 
symptoms thereof, and experienced stressors while on active 
duty to which he attributes his PTSD, the Board would like to 
emphasize that it is the province of trained health care 
professional to enter conclusions that require medical 
opinion, such as the diagnosis of a disability or an opinion 
as to the etiology of that disability.  As a lay man, without 
medical training, he is not competent to diagnose the 
presence of a current disability or to relate the presence of 
any current disability to any particular event or period of 
time; hence, his contention in this regard have no probative 
value.  An appropriate medical expert must identify such a 
relationship, which involves a medical diagnosis (and nexus 
to service).  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); VCAA § 4 (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



_______________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

